Exhibit 10.1

Consulting Agreement

This Consulting Agreement (the “Agreement”) is made and effective this
January 1, 2009.

BETWEEN:

Thomas J. Manning (the “Consultant”), a United States Citizen with passport
number;

AND:

AsiaInfo Holdings, Inc. (the “Company”), a corporation organized and existing
under the laws of the Delaware.

In the event of a conflict in the provisions of any attachments hereto and the
provisions set forth in this Agreement, the provisions of such attachments shall
govern. In consideration of the foregoing and of the mutual promises set forth
herein, and intending to be legally bound, the parties hereto agree as follows:

 

1. RECITALS

a. Consultant has expertise in the area of the Company’s business and is willing
to provide consulting services to the Company.

b. The Company is willing to engage Consultant as an independent contractor, and
not as an employee, on the terms and conditions set forth herein.

c. The Company has spent significant time, effort, and money to develop certain
Proprietary Information (as defined below), which the Company considers vital to
its business and goodwill.

d. The Proprietary Information will necessarily be communicated to or acquired
by Consultant in the course of providing consulting services to the Company, and
the Company desires to obtain the services of Consultant, only if, in doing so,
it can protect its Proprietary Information and goodwill.

 

2. SERVICES

Consultant agrees to perform for Company the services listed in Exhibit A –
Innovation Committee Project, attached hereto and executed by both Company and
Consultant. Such services are hereinafter referred to as “Services” or
“Service”. Company agrees that consultant shall have ready access to Company’s
staff and resources as necessary to perform the Consultant’s services provided
for by this contract.



--------------------------------------------------------------------------------

3. CONSULTING PERIOD

3.1. Basic Term

The Company hereby retains the Consultant and Consultant agrees to render to the
Company those services described in Exhibit A for the period (the “Consulting
Period”) commencing on the date of this Agreement and ending on (i) February 9,
2009. The Company shall pay the Consultant the compensation to which it is
entitled under Section 5 through the end of the Consulting Period, and,
thereafter, the Company’s obligations hereunder shall end.

 

4. COMPENSATION

In consideration of the services to be rendered hereunder, including, without
limitation, services to any Affiliated Company, Consultant shall be paid
US$50,000 dollars, inclusive of out-of-pocket expenses, payable at the time and
pursuant to the procedures regularly established, and as they may be amended, by
the Company during the course of this Agreement.

 

5. INVOICING

Company shall pay the amounts agreed to herein upon receipt of invoices which
shall be sent by Consultant, and Company shall pay the amount of such invoices
to Consultant.

 

6. TERMINATION OF CONSULTING RELATIONSHIP

At any time, either the Company or the Consultant may terminate, without
liability, the Consulting Period for any reason, with or without cause, by
giving 7 day’s advance written notice to the other party.

 

7. TERMINATION OBLIGATIONS

Consultant hereby acknowledges and agrees that all property, including, without
limitation, all books, manuals, records, reports, notes, contracts, lists,
blueprints, and other documents, or materials, or copies thereof, Proprietary
Information (as defined below), and equipment furnished to or prepared by
Consultant in the course of or incident to its rendering of services to the
Company, including, without limitation, records and any other materials
pertaining to Invention Ideas (as defined below), belong to the Company and
shall be promptly returned to the Company upon termination of the Consulting
Period. Following termination, Consultant will not retain any written or other
tangible material containing any Proprietary Information. The representations
and warranties contained herein and Consultant’s obligations under Sections 5,
6, and 7 shall survive termination of the Consulting Period and the expiration
of this Agreement.

 

8. CONFIDENTIAL INFORMATION

Each party hereto (“Such Party”) shall hold in trust for the other party hereto
(“Such Other Party”), and shall not disclose to any



--------------------------------------------------------------------------------

non-party to the Agreement, any confidential information of such Other Party.
Confidential information is information which relates to Such Other Party’s
research, development, trade secrets or business affairs, but does not include
information which is generally known or easily ascertainable by non-parties of
ordinary skill in computer systems design and programming. Consultant hereby
acknowledges that during the performance of this contract, the Consultant may
learn or receive confidential Company information and therefore Consultant
hereby confirms that all such information relating to the client’s business will
be kept confidential by the Consultant, except to the extent that such
information is required to be divulged to the consultant’s clerical or support
staff or associates in order to enable Consultant to perform Consultant’s
contract obligation.

a) Consultant agrees not to disclose or use, except as required in Consultant’s
duties, at any time, any information disclosed to or acquired by Consultant
during the term of this contract. Consultant shall disclose promptly to Company
all inventions, discoveries, formulas, processes, designs, trade secretes, and
other useful technical information and know-how made, discovered, or developed
by Consultant (either alone or in conjunction with any other person) during the
term of this contract. Consultant agrees that he shall not, without the written
consent of Company, disclose to third parties or use for his own financial
benefit or for the financial or other benefit of any competitor of Company, any
information, data, and know-how, manuals, disks, or otherwise, including all
programs, decks, listings, tapes, summaries of any papers, documents, plans,
specifications, or drawings.

b) Consultant shall take all reasonable precautions to prevent any other person
with whom Consultant is or may become associated from acquiring confidential
information at any time.

c) Consultant agrees that all confidential information shall be deemed to be and
shall be treated as the sole and exclusive property of Company.

 

9. ENFORCEABLE

The provisions of this Agreement shall be enforceable notwithstanding the
existence of any claim or cause of action of the Consultant against the Company
whether predicated on this Agreement or otherwise.

 

10. REPRESENTATIONS AND WARRANTIES

Consultant represents and warrants (i) that Consultant has no obligations, legal
or otherwise, inconsistent with the terms of this Agreement or with Consultant’s
undertaking this relationship with the Company, (ii) that the performance of the
services called for by this Agreement do not and will not violate any applicable
law, rule or regulation or any proprietary or other right of any third party,
(iii) that Consultant will not use in the performance of his responsibilities
under this Agreement any confidential information or trade secrets of any other
person or entity and (iv) that Consultant has not entered into or will enter
into any agreement (whether oral or written) in conflict with this Agreement.



--------------------------------------------------------------------------------

11. INJUNCTIVE RELIEF

The Consultant acknowledges that disclosure of any Confidential Information by
him will give rise to irreparable injury to the Company or the owner of such
information, inadequately compensable in damages. Accordingly, the Company or
such other party may seek and obtain injunctive relief against the breach or
threatened breach of the foregoing undertakings, in addition to any other legal
remedies which may be available. The Consultant further acknowledges and agrees
that in the event of the termination of this Agreement his experience and
capabilities are such that he can obtain a consulting arrangement or employment
in business activities which are either (1) of a different or non-competing
nature with his activities as a consultant for the Company, or (2) are carried
on in a different geographic location; and that the enforcement of a remedy
hereunder by way of injunction will not prevent him from earning a reasonable
livelihood.

The Consultant further acknowledges and agrees that the covenants contained
herein are necessary for the protection of the Company’s legitimate business
interest and are reasonable in scope and content.

 

12. COMPLETE AGREEMENT

This agreement contains the entire agreement between the parties hereto with
respect to the matters covered herein. No other agreement, representations,
warranties or other matters, oral or written, purportedly agreed to or
represented by or on behalf of Consultant by any of its employees or agents, or
contained in any sales materials or brochures, shall be deemed to bind the
parties hereto with respect to the subject matter hereof. Company acknowledges
that it is entering into this Agreement solely on the basis of the
representation contained herein.

 

13. INDEMNIFICATION

Consultant hereby indemnifies and agrees to defend and hold harmless the Company
from and against any and all claims, demands and actions, and any liabilities,
damages or expenses resulting there from, including court costs and reasonable
attorneys’ fees, arising out of or relating to the services performed by
Consultant under this Agreement or the representations and warranties made by
Consultant pursuant to paragraph 7 hereof. Consultant’s obligations under this
paragraph 8 hereof shall survive the termination, for any reason, of this
Agreement.

 

14. ATTORNEY’S FEES

Should either party hereto, or any heir, personal representative, successor or
assign of either party hereto, resort to litigation to enforce this Agreement,
the party or parties prevailing in such litigation shall be entitled, in
addition to such other relief as may be granted, to recover its or their
reasonable attorneys’ fees and costs in such litigation from the party or
parties against whom enforcement was sought.



--------------------------------------------------------------------------------

15. NONWAIVER

No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
any other right, power or privilege or of the same right, power or privilege in
any other instance. All waivers by either party hereto must be contained in a
written instrument signed by the party to be charged and, in the case of the
Company, by an executive officer of the Company or other person duly authorized
by the Company.

 

16. REMEDY FOR BREACH

The parties hereto agree that, in the event of breach or threatened breach of
the Agreement, the damage or imminent damage to the value and the goodwill of
the Company’s business will be inestimable, and that therefore any remedy at law
or in damages shall be inadequate. Accordingly, the parties hereto agree that
the Company shall be entitled to injunctive relief against Consultant in the
event of any breach or threatened breach by Consultant, in addition to any other
relief (including damages and the right of the Company to stop payments
hereunder which is hereby granted) available to the Company under this Agreement
or under law.

 

17. SEVERABILITY; ENFORCEMENT

If any provision of this Agreement, or the application thereof to any person,
place, or circumstances, shall be held by a court of competent jurisdiction to
be invalid, unenforceable, or void, the remainder of this Agreement and such
provisions as applied to other person, places, and circumstances shall remain in
full force and effect.

 

18. NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered by hand
or mailed, postage prepaid, by certified or registered mail, return receipt
requested, and addressed to the Company at: AsiaInfo, 4/F, Zhongdian Information
Tower No.6 Zhongguancun South Street, Haidian District, Beijing 100086,
P.R.China, or to the Consultant at: Thomas J. Manning, Hong Kong Parkview, Tower
1, Suite 1803, 88 Tai Tam Reservoir Road, Hong Kong. Notice of change of address
shall be effective only when don in accordance with this Section.

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

THIS CONTRACT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

COMPANY: (Seal): AsiaInfo Holdings, Inc.   /s/    James Ding CONSULTANT:
/s/    Thomas J. Manning